                          UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: CORY DAVID SEIP and                            : CHAPTER 13
       VERONICA SEIP                                  :
          Debtor(s)                                   :
                                                      :
         CHARLES J. DEHART, III                       :
         STANDING CHAPTER 13 TRUSTEE                  :
            Movant                                    :
                                                      :
               vs.                                    :
                                                      :
         CORY DAVID SEIP and                          :
         VERONICA SEIP                                :
            Respondent(s)                             : CASE NO. 5-18-bk-03113


                       TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

                AND NOW, this 15th day of October, 2018, comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

               1. Debtor(s)' plan violates 11 U.S.C. Sec. 1322(a)(1) in that the debtor(s) has not
submitted all or such portion of the disposable income to the Trustee as required. More
specifically,

                Trustee alleges and avers that debtor(s)’ disposable income is greater than that
which is committed to the plan based upon disposable income on Schedules I and J and
specifically disputes the following amounts:

                     a. RV payment

               2. Debtor(s) have failed to file a Chapter 13 Means Test (Form 122C) as required.

               3. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                     a. Secured claims not in plan.

                4. Trustee avers that debtor(s)’ plan is not feasible and cannot be administered due
to the lack of the following:

                     a. 2017 Federal Income Tax return.
                     b. Paystub for month ending October 31, 2018.




Case 5:18-bk-03113-JJT         Doc 28 Filed 10/23/18 Entered 10/23/18 15:23:27                Desc
                                Main Document    Page 1 of 2
               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                    a. Deny confirmation of debtor(s) plan.
                    b. Dismiss or convert debtor(s) case.
                    c. Provide such other relief as is equitable and just.

                                                 Respectfully submitted:



                                                 /s/Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee
                                                 8125 Adams Drive, Suite A
                                                 Hummelstown, PA 17036
                                                 (717) 566-6097




                                  CERTIFICATE OF SERVICE

               AND NOW, this 23rd day of October, 2018, I hereby certify that I have served
the within Objection by electronically notifying parties or by depositing a true and correct copy of
the same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Patrick Best, Esquire
18 N. 8th Street
Stroudsburg, PA 18360


                                                 /s/Deborah A. Behney
                                                 Office of Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee




Case 5:18-bk-03113-JJT        Doc 28 Filed 10/23/18 Entered 10/23/18 15:23:27                 Desc
                               Main Document    Page 2 of 2
